Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 6/8/2021. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 8-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bronner et al (US 2012/0209983 A1) in view of Adelstein et al (US 2009/0288164 A1) and further in view of Chung (US 7,953,984 B1).

Regarding claim 1, Bronner teaches a system for targeted acquisition of data, the system comprising: an examiner device having a processor and a memory; an agent in the form of an executable program for finding and transferring targeted data; and a target endpoint system (Bronner fig. 4 item #12 forensic device, item #20 forensic tool and agent, item #16A target device; [0132] selective execution of the forensic tool identified by investigative profiles); 

wherein the agent is configured to establish a connection with the examiner device after the agent is deployed to the target endpoint system (Bronner [0139] establish communication link between target and forensic device); 
wherein the examiner device is further configured for the targeted data to the agent after the connection is established and wherein the agent is further configured to locate the targeted data on the target endpoint system and transfer the targeted data to the examiner device (Bronner [0139] acquire targeted data based investigative profile and transfer data back to forensic device).
However, Bronner does not explicitly teach wherein the examiner device is further configured to send a request for targeted data to the agent after the connection is established; (Note: Bronner disclosed agent acquired target data based on investigative profiles received as explained above);
Adelstein teaches wherein the examiner device is further configured to send a request for targeted data to the agent after the connection is established (Adelstein fig. 5 item #48, #52 create inquiry and acquire identified data from target device; [0079]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronner in view of Adelstein for wherein the examiner device is further configured to send a request for targeted data to the agent after the connection is established;

However, Bronner-Adelstein does not explicit to pre-select a targeted location likely to contain the targeted data and wherein the request specifies the pre-selected targeted location likely to contain the targeted data and using the pre-selected targeted location specified in the request;
Chung teaches pre-select a targeted location likely to contain the targeted data and wherein the request specifies the pre-selected targeted location likely to contain the targeted data and using the pre-selected targeted location specified in the request (Chung col. 5 L41-L64 scan engine perform scan based on user specified file/folder location, targeted location likely to contain virus, scan engine provide the scan result, col. 6 L55-L65, col. 7 L1-6 malicious scan based on pre-selected targets, perform scan based on specified file/folder path);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronner-Adelstein in view of Chung for pre-select a targeted location likely to contain the targeted data and wherein the request specifies the pre-selected targeted location likely to contain the targeted data and using the pre-selected targeted location specified in the request to transfer the targeted data;
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to 

Regarding claim 2, Bronner-Adelstein-Chung teaches the system of claim 1, wherein upon receipt of the targeted data from the agent the examiner device deletes the agent from the target endpoint system (Bronner [0139] remote agent may delete itself after transfer data).

Regarding claim 3, Bronner-Adelstein-Chung teaches the system of claim 1, wherein upon receipt of the targeted data from the agent the agent remains on the target endpoint system (Bronner [0078] acquire data repeatedly for a period of time).

Regarding claim 5, Bronner-Adelstein-Chung teaches the system of claim 1, wherein the examiner device creates the agent by configuring agent masking details, location details, and connectivity details of the agent (Bronner [0089-0090] investigative profile includes connection, location and description details).

Regarding claim 8, Bronner-Adelstein-Chung teaches the system of claim 1, wherein the targeted data includes any one or more of logical copies of files, binary data, memory, and live target endpoint system information (Bronner [0050][0107]).

Regarding claim 9, Bronner teaches a method of targeted acquisition of data from a target endpoint system, the method comprising: creating an agent by an 
However, Bronner does not explicitly teach wherein requesting a first set of targeted data from the agent by the examiner device; (Note: Bronner disclosed agent acquired target data based on investigative profiles received as explained above);
Adelstein teaches requesting a first set of targeted data from the agent by the examiner device (Adelstein fig. 5 item #48, #52 create inquiry and acquire identified data from target device; [0079]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronner in view of Adelstein for wherein the examiner device is further configured to send a request for targeted data to the agent after the connection is established;
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform the data acquisition more efficiently (Adelstein [0079]).
However, Bronner-Adelstein does not explicit of pre-selecting a targeted location likely to contain the targeted data and wherein the request specifies the pre-selected targeted location likely to contain the first set of targeted data and locating the targeted 
Chung teaches pre-selecting a targeted location likely to contain the targeted data and wherein the request specifies the pre-selected targeted location likely to contain the first set of targeted data and locating the targeted data with the target endpoint system using the pre-selected targeted location specified in the request (Chung col. 5 L41-L64 scan engine perform scan based on user specified file/folder location, targeted location likely to contain virus, scan engine provide the scan result, col. 6 L55-L65, col. 7 L1-6 malicious scan based on pre-selected targets, perform scan based on specified file/folder path);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronner-Adelstein in view of Chung for pre-select a targeted location likely to contain the targeted data and wherein the request specifies the pre-selected targeted location likely to contain the targeted data and using the pre-selected targeted location specified in the request to transfer the targeted data;
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform the data acquisition more efficiently, i.e. collect data on a specific selected target (Chung col 5-7).

Regarding claim 10, Bronner-Adelstein-Chung teaches the method of claim 9 further comprising: requesting, based on the first set of targeted data, a second set of 

Regarding claim 11, Bronner-Adelstein-Chung teaches the method of claim 9, wherein creating the agent by the examiner device includes: configuring masking details of the agent by the examiner device; configuring examiner device location details of the agent by the examiner device; and configuring connectivity details of the agent by the examiner device. (Bronner [0089-0090])

Regarding claim 12, Bronner-Adelstein-Chung teaches the method of claim 9, wherein deploying the agent to the target endpoint system by the examiner device includes configuring agent deployment details on the examiner device including target endpoint system information and a location at which to store the agent on the target endpoint device. (Bronner fig. 5, [0089-0090])

Regarding claim 17, Bronner-Adelstein-Chung teaches the method of claim 9, wherein requesting targeted data from the agent by the examiner device includes pre-selecting targeted data by the examiner device. (Bronner [0130] acquire data based on pre-build investigative profiles)

Regarding claim 18, Bronner-Adelstein-Chung teaches the method of claim 9 further comprising: deleting the agent from the target endpoint system upon receipt of the first set of targeted data by the examiner device. (Bronner [0139])

Regarding claim 19, Bronner-Adelstein-Chung teaches the method of claim 9 further comprising: rebuilding at least part of a file system of the target endpoint system from the targeted data by the examiner device. (Adelstein [0096] normalized acquired data)

Regarding claim 20, Bronner-Adelstein-Chung teaches the method of claim 9, wherein the targeted data includes any one or more of logical copies of files, binary data, memory, and live target endpoint system information. (Bronner [0050][0107]).

Claim 4, 6-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bronner et al (US 2012/0209983 A1) in view of Adelstein et al (US 2009/0288164 A1) and in view of Chung (US 7,953,984 B1) as applied to claims 1-3, 5, 8-12, 17-20 above and further in view of Herzog et al (US 8,375,134 B2).

Regarding claim 4, Borner-Adelstein-Chung teaches the system of claim 1 recited above, 
However, Borner-Adelstein-Chung does not explicitly teach wherein if the connection between the agent and the examiner device is lost the connection is re-established automatically.
Herzog teaches wherein if the connection between the agent and the examiner device is lost the connection is re-established automatically (Herzog col. 6 L5-L20, L35-L40 reestablish the connection with same or updated keep-alive interval).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform the data acquisition more efficiently because the system can reconnect automatically. (Herzog col. 6 L35-L40)

Regarding claim 6, Bronner-Adelstein-Chung-Herzog teaches the system of claim 1, wherein the agent is further configured to attempt to establish a connection with the examiner device at a first defined interval of time until such time as the connection is established (Herzog col. 6 L3-L20 re-establish connection using same keep-alive interval).

Regarding claim 7, Bronner-Adelstein-Chung-Herzog teaches the system of claim 1, wherein while the agent is deployed on the target endpoint system, the agent is further configured to send a viability signal at a second defined interval of time to the examiner device to confirm that the agent is still active (Herzog col. 6 L24-L50 re-establish connection using updated keep-alive interval).

Regarding claim 13, Bronner-Adelstein-Chung-Herzog teaches the method of claim 9, wherein connecting to the examiner device by the agent includes attempting to 

Regarding claim 14, Bronner-Adelstein-Chung-Herzog teaches the method of claim 9, wherein if the connection is lost the method further includes re-establishing the connection between the agent and the examiner device automatically. (Herzog col. 6 L35-L40)

Regarding claim 15, Bronner-Adelstein-Chung-Herzog teaches the method of claim 9, wherein if the connection is lost when only a first part of the first set of targeted data has been sent by the agent, the method further comprises sending a second part of the first set of targeted data to the examiner device by the agent upon re-establishing the connection (Herzog [L3-L20], Bronner [0073] transfer data after connection is established).

Regarding claim 16, Bronner-Adelstein-Chung-Herzog teaches the method of claim 9 further comprising: outputting a viability signal at a second defined interval of time by the agent while the agent is deployed on the target endpoint device, the viability signal demonstrating that the agent is active. (Herzog col. 6 L24-L50 re-establish connection using updated keep-alive interval).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cornwall et al., US 20110074598 A1: COLLECTION OF TELEMETRY DATA THROUGH A METER READING SYSTEM.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446